DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

Introductory Remarks
In response to communications filed on 17 December 2021, claim(s) 1, 8, and 15 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised 112 rejection of claims 1-20 is withdrawn in view of the amendments to the claims.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 6-11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital et al. (U.S. PGPub No. 2012/0159465 A1) (hereinafter Mital) in view of Goetz et al. (U.S. PGPub No. 2012/0054147 A1) (hereinafter Goetz).

As per claim 1, Mital teaches a computer-implemented method (see Mital at claim 1) comprising: 
obtaining a spreadsheet comprising operations defined in the spreadsheet and source data, in the spreadsheet, on which the operations operate, the operations defining one or more data transformations that the spreadsheet performs of the source data thereof (0022--27);
[] creating, based on identifying the operations and the source data in the spreadsheet (0027), an extract, transform, load (ETL) data transformation flow (0021 – “pipeline of entities”), the creating comprising: 
selecting, in an ETL system, one or more source data endpoints for data extraction (0021 and 0027);
selecting one or more target data endpoints for data loading (0021 and 0032-35);
mapping at least one of the identified operations defined in the spreadsheet to one or more ETL operations of the ETL system for data transformation (Figure 3 and its corresponding description, particularly 0045); and
building the ETL data transformation flow, the ETL data transformation flow defining extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first); and
executing the created ETL data transformation flow, the executing performing the extraction from the selected one or more source data endpoints, transformation based on the one or more ETL operations, and loading to the selected one or more target data endpoints (0035, 0044, and Figure 5 and its corresponding description).

But Mital does not appear to explicitly disclose that the creation of an ETL transformation flow is done automatically as claimed. Rather Mital uses its BI document to define essentially all aspects of the ETL, transformation flow inclusive, and this BI document is relayed as being written by a user. However mere automation is insufficient to distinguish over the prior art. See MPEP 2144.04(III) Therefore this automation is per se obvious in view of Mital. Also, arguendo, it could be argued that Mital does not explicitly disclose a spreadsheet as it references a “spreadsheet-like tool” (see e.g. 0019); however in other places it plainly states spreadsheet (see e.g. 0019). Even if it were interpreted as not teaching a spreadsheet explicitly, it would have been obvious to one of ordinary skill in the art in reading the Mital reference to 

Further, Mital does not appear to explicitly disclose:
selecting, in an ETL system, one or more source data endpoints for data extraction, the one or more source data endpoints including at least some data other than the source data; or
executing the created ETL data transformation flow, the executing performing the extraction from the selected one or more source data endpoints, including extraction of the at least some data other than the source data, transformation based on the one or more ETL operations, including transformation of the at least some data other than the source data, and loading to the selected one or more target data endpoints. (Emphasis added).

However Goetz teaches using ETL sample flows as a basis for generating other ETL flows that operate on data other than the source data of the ETL sample flows. Goetz at 0034, and 0045-48; see also Goetz at figure 5 and its corresponding description. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Goetz into the invention of Mital in order to have selection of the one or more source data endpoints include at least some data other than the source data, when executing the created ETL data transformation flow, include extraction of the at least some data other than the source data, and when transforming based on the ETL operations, including transformation of the at least some data other than the source data. In other words, Goetz can use the ETL sample flow of the 

As per claim 8, MG teaches a computer system (Mital at Figure 7) comprising: 
a memory (Mital at Figure 7 item 22); and
a processor in communication with the memory (Mital at Figure 7 item 21), wherein the computer system is configured to perform a method comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 15, MG teaches a computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (Mital at 0007) comprising: 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 2, 9, and 16, MG teaches the method of claim 1, wherein the identified operations comprise at least one selected from the group consisting of: (i) operations of a spreadsheet column that includes cells with a common formula using different cell references, (ii) operations of a spreadsheet row that includes cells with a common formula using different cell references, and (iii) operations of individual cells that do not include a formula common to other cells of the spreadsheet (Given that this covers every combination of identified operations other than duplicate operations in different cells, Mital at Figure 3 demonstrates that different operations are occurring in different cells of the spreadsheet.).

As per claims 3 and 10, Mital in the combination MG does not appear to explicitly disclose the method of claim 1, wherein the source data comprises data in cells of the spreadsheet that are non-formula cells. Mital does teach that some of the entities in its system supply data rather than merely transform it as a formula would. Mital at 0025-27 – data values are retrieved from a table; Mital at 0048 – supplies outputs to other entities generated from the BI. But Mital does not appear to explicitly state that the entities are “non-formula cells” as it is possible that they store values for output in the form of formulas such as 2+2. See generally 0026. However it would have been obvious to one of ordinary skill in the art to recognize in view of Mital that the BI spreadsheet could be used to define entities as non-formula cells that merely supply outputs to other entities generated from the BI (see generally 0048). This would have been a more direct and intuitive way of storing values to be output (such as 4) rather than storing all values as formulas (such as 2+2), and thus one of ordinary skill in the art would have readily adopted use of non-formula cells in the BI spreadsheet in view of the teachings of Mital.

As per claims 4, 11, and 17, MG teaches the method of claim 1, wherein the automatically creating comprises: 
building a plurality of transformation pipelines from the identified operations, each transformation pipeline of the plurality of transformation pipelines being associated with an operation of the identified operations, a respective target endpoint, and a respective at least one source data endpoint (Mital at Figure 3);
presenting the built plurality of transformation pipelines to a user (Mital at 0065 and 0067); and
receiving a selection from the user of at least one built transformation pipeline of the built plurality of transformation pipelines (Mital at 0067), wherein the at least one identified operation for the mapping to the one or more ETL operations is the at least one identified operation from which the at least one built transformation pipeline is built (Mital at 0035, 0044, and Figure 5 and its corresponding description – describes the execution, which inherently requires a build first).

As per claims 6, 13, and 19, MG teaches the method of claim 1, wherein the selected one or more target data endpoints comprises at least one target data endpoint in the ETL system (Mital at 0047 – “subsequently entity” is part of the ETL system).

As per claims 7, 14, and 20, MG teaches the method of claim 1, wherein the selected one or more target data endpoints comprises a graphical user interface to which data loads of the created ETL data transformation flow are directed (Mital at 0050 and 0065).

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mital in view of Goetz as applied to claims 1, 8, and 15 above, and further in view of Castellanos et al. (U.S. PGPub No. 2011/0047525 A1) (hereinafter Castellanos).

As per claims 5, 12, and 18, MG does not appear to explicitly disclose: The method of claim 4, further comprising storing the built plurality of transformation pipelines as metadata, and wherein the building the ETL data transformation flow comprises retrieving from storage the at least one built transformation pipeline, and converting the at least one built transformation pipeline to an execution format recognized by the ETL system.
However Castellanos teaches storing ETL pipelines in memory, restructuring the ETL pipeline for improved ETL flow, and storing the optimized ETL flow as executable code to be used in the ETL system. Castellanos at 0017. Given that the ETL pipeline is information about data, specifically comprising data source, logical operations, and destination for the data, it qualifies as metadata. See https://www.merriam-webster.com/dictionary/metadata (“data that provides information about other data”). Castellanos does not explicitly describe storing the built pipelines, then retrieving the builds, and converting them into an executable format recognized by the ETL system. But it inherently must build in order to generate the executable code that is explicitly described, and further, a build must be stored in some form of computer memory, at least temporarily, in order to generate executable code. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Castellanos into the combination of MG in order to store the built plurality of transformation pipelines as metadata, and have the building the ETL data transformation flow comprise retrieving from storage the at .

Response to Arguments
Applicant’s arguments, see page 10 et seq., filed 17 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mital and Goetz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165